Citation Nr: 9911272	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-01 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
fracture of the mid-shaft of the right humerus. 

2.  Entitlement to a compensable rating for lumbosacral 
strain. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION


The veteran had active service from July 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a compensable rating for residuals 
of a fracture of the mid-shaft of the right humerus and 
denied a compensable rating for lumbosacral strain.

The claim for entitlement to a compensable rating for 
residuals of a fracture of the mid-shaft of the right humerus 
will be addressed in the remand following the decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's lumbosacral strain is manifested by 
complaints of daily pain; no objective findings of disability 
were reported by the VA examiner.


CONCLUSION OF LAW

The veteran's service connected lumbosacral strain is 
noncompensable, according to regulatory criteria.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.31, 4.71a, Diagnostic Codes 
5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On VA examination in July 1992, the veteran reported 
persistent symptoms in his low back area, and claimed that he 
first developed low back symptoms when he became mobile after 
convalescing from an unrelated injury during service.  He 
indicated that the back pain had continued and was aggravated 
when he was on his feet for any length of time.  Examination 
of the back revealed a mild increase of the usual male lumbar 
lordotic curve.  Spinal alignment was good and there was no 
tenderness and no change in muscle tone.  On forward bending 
there was good reversal of the lumbar spine curve.  Forward 
bending was complete to the point where his fingertips 
touched his toes.  Backward bending and hyperextension of the 
lumbosacral spine was from 0 to 25 degrees.  Right and left 
lateral flexion was from 0 to 35 degrees and right and left 
rotatory movements to the dorsal lumbar spine were from 0 to 
55 degrees.  There were no neurological changes in either 
lower extremity.  A 1 1/4" shortening of the right leg was 
noted.  The pertinent diagnosis was associated lumbosacral 
strain secondary to right lower leg disabilities.  An x-ray 
of the lumbosacral spine showed no significant abnormality.

In an August 1996 substantive appeal (Form 9), the veteran 
made a claim for an increased rating for lumbosacral strain.  
He claimed that he had daily back pain.

On VA examination in May 1997, the veteran reported that his 
back was constantly sore.  He also reported that his left leg 
was longer than his right leg, and he had been given a 
special heel to wear, which he only wore at work.  He pointed 
to the mid back, paravertebral area, as the location of the 
pain and denied any radiation of the pain.  Examination of 
the back revealed no deformities, no edema, and no tenderness 
to palpation.  He was able to flex to 95 degrees, extend to 
35 degrees, and lateral bending was to 40 degrees 
bilaterally, and rotation was to 35 degrees bilaterally.  The 
examiner noted that the veteran showed no fatigability, no 
increased weakness or incoordination with maneuvers or with 
walking.  The impression was chronic back strain.  

By June 1997 rating action, the RO confirmed the 
noncompensable evaluation assigned for the veteran's 
lumbosacral strain.  This decision was based on a VA 
examination in May 1997.

Analysis

The Board is satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  38 C.F.R. §§ 4.1 and 4.2 require that 
each disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required. 38 C.F.R. § 4.21. 

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereinafter "the 
Court") has held that the VA must consider the applicability 
of regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  The "functional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
with the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§  4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  Additionally, it is the intent of the 
rating schedule to recognize actually painful joints due to 
healed injury as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59.

The veteran contends that he has daily low back pain and 
soreness.  His service connected lumbosacral strain is 
currently assigned a noncompensable rating under Diagnostic 
Code 5295.  Lumbosacral strain with slight subjective 
symptoms only is assigned a 0 percent rating.  Lumbosacral 
strain with characteristic pain on motion is assigned a 10 
percent rating.  Lumbosacral strain with muscle spasm on 
extreme forward bending or loss of lateral spine motion is 
assigned a 20 percent rating.  A 40 percent rating is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
Diagnostic Code 5295.  The veteran's back disability may 
alternatively be rated based on limitation of motion.  Slight 
limitation of motion of the lumbar spine is assigned a 10 
percent rating.  Moderate limitation of motion of the lumbar 
spine is assigned a 20 percent rating.  Severe limitation of 
motion of the lumbar spine is assigned a 40 percent rating.  
Diagnostic Code 5292.  

On VA examination in May 1997 the veteran reported that his 
back was constantly sore.  He also reported that his left leg 
was longer than his right leg and he had been given a special 
heel to wear, which he only wore at work.  He pointed to the 
mid back, paravertebral area, as the location of the pain and 
denied any radiation of the pain.  He had full range of 
motion of the lumbar spine.  Examination of the back revealed 
no deformities, no edema, and no tenderness to palpation.  It 
was noted that he showed no fatigability, no increased 
weakness or incoordination with maneuvers or with walking.  
The impression was chronic back strain.  

The evidence of record shows that while the veteran 
complained of back pain, there has not been any objective 
confirmation of such, nor is there objective evidence of any 
limitation of motion due to pain.  Since there is full range 
of lumbar motion, a compensable evaluation under Diagnostic 
Code 5292 is not warranted.  Although the diagnostic 
impression in May 1997 was chronic back strain, there was no 
associated symptomatology objectively noted on examination.  
Hence, pursuant to Diagnostic Code 5295, a compensable rating 
is not warranted.  A 0 percent rating is assigned for 
lumbosacral strain with slight subjective symptoms, which is 
clearly shown by the evidence of record.  There is no 
characteristic pain on motion to warrant a 10 percent rating 
pursuant to Diagnostic Code 5295.  Moreover, there is no 
objective evidence of limitation of motion due to pain, no 
fatigability, no increased weakness or incoordination with 
motion, hence a compensable rating pursuant to DeLuca, 
38 C.F.R. §§ 4.40 or 4.45 is not warranted.  

The veteran's representative asserted that the veteran's 
claim should be considered under 38 C.F.R. § 3.102.  The 
Board notes that it has considered the benefit of the doubt 
under 38 U.S.C.A. § 5107 and 38 C.F.R. §§ 3.102, 4.3.  The 
Board finds the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for his service-
connected lumbosacral strain.  Accordingly, there is no doubt 
to be resolved in the veteran's favor.

ORDER

Entitlement to a compensable rating for lumbosacral strain is 
denied.


REMAND

On VA examination in May 1997, the veteran reported that he 
had decreased grasping ability in the right arm, especially 
with prolonged use.  He indicated that after writing for one 
and a half hours at school, he was unable to hold onto the 
pencil.  He also indicated that after one hour of using the 
keyboard, he had to rest because of weakness in the right 
hand.  He reported that after approximately two hours of 
lifting boxes, he had to stop because of weakness and pain in 
the right arm.  He also reported some numbness and pain in 
the distal part of his right upper extremity.  He claimed 
that during his candle-making job and while mowing the lawn, 
he had to stop and rest up to six times per day, for up to 
twenty minutes, in order to get feeling back in his hand.  
Examination showed that he was able to flex his elbows 
bilaterally to 135 degrees, and extend them to 0 degrees.  He 
was able to supinate and pronate each arm to 90 degrees.  He 
had excellent grip strength in both hands and was 
neurovascularly intact.  Musculoskeletal strength was 5/5 
overall.  The pertinent impression was status post right 
humeral fracture with "probable fatigability and weakness 
with prolonged use".  

The RO's attention is directed to the decision of the case of 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  Therein, the Court 
held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 (1998) or 38 C.F.R. § 4.45 (1998).  
It was specified that the medical examiner should be asked to 
determine whether the joint in question exhibited weakened 
movement, excess fatigability or incoordination and that the 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement , excess fatigability or incoordination.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(1998) (avoidance of pyramiding) did not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.  

Although there was no right arm disability objectively shown 
on VA examination in May 1997, the veteran complained of pain 
and weakness with prolonged use of the right arm, and the VA 
examiner diagnosed status post right humeral fracture with 
"probable" fatigability and weakness with prolonged use.  
It is unclear as to the significance to be attached to the 
examiner's diagnosis.  DeLuca specifically requires that the 
medical examiner determine whether the joint in question 
exhibited pain, weakened movement, excess fatigability or 
incoordination and that the determinations, if feasible, 
should be expressed in terms of the degree of additional 
range-of-motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  Although further 
delay is regrettable, an additional VA examination is 
warranted to ensure a fully informed decision regarding the 
veteran's claim.  Up-to-date treatment records should also be 
compiled on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
symptoms related to his right arm.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.  

2.  The veteran should be scheduled for a 
VA orthopedic examination, to determine 
the current severity of his service-
connected residuals of a fracture of the 
mid-shaft of the right humerus.  The 
claims folder must be reviewed by the 
examiner prior to conducting the 
examination.  All indicated special tests 
and studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The examiner should be 
asked to determine whether the veteran's 
right arm exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
right arm is used repeatedly over a 
period of time.  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.

3.  Following the completion of all 
development the RO should review the 
veteran's claim for a compensable rating 
for his service-connected disability of 
the right arm, on the basis of all 
evidence of record.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 

